Title: To Alexander Hamilton from Edward Stevens, [7 May 1796]
From: Stevens, Edward
To: Hamilton, Alexander


[Philadelphia, May 7, 1796]
My dear Friend
Almost ever since your Departure I have been confined to my Chamber by a severe and obstinate Catarrh. Tho’ much better, at present, my Health is still so much deranged, that I dread encountering the Warmth of the Summer Months in this City. I have therefore, determined to take a Voyage to Sea, and as I shall visit St. Croix, before my Return, Mrs. Stevens has concluded to accompany me with our little ones. Our Absence will be but short. If no unexpected Event takes place we shall certainly return by the Month of September. I could not, however, leave America without assuring you of our best Wishes for the Health and Prosperity of yourself and Family. May every Blessing attend you. Mrs. S. unites with me in affectionate Remembrance of Mrs. Hamilton. I remain with unfeigned Attachment.
My dear Sir   Your sincere Freind
Edward Stevens.
Philadelphia May 7th. 1796.



We embark this Day.
